DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 1, 2022 has been entered. Claims 1 and 5-9 remain pending in the application. Claims 1, 5, and 7 are noted as amended and claims 2-4 is noted as cancelled. Applicant’s amendments to the claims have overcome all previous objections and 112(b) rejections set forth in the Non-Final Office Action mailed April 13, 2022 and all objections and rejections therein have been withdrawn.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zboray et al. (US 20130189656) in view of White et al. (US 9911351).
In re Claim 1, Zboray et al. discloses: A content creation system that creates training content based on a three-dimensional shape of a work target device and a work procedure to a trainee to have executed a simulated work of virtual reality or augmented reality (at least at Figure 1,4, 5, 9, 12, 14,  [0037]-[0041], wherein Zboray discloses a virtual reality spray painting training and evaluation system, wherein the motion of a user’s body is tracked based upon the spray painter positional sensors (62), wherein the user is evaluated in all aspects of the spray painting processes including setup, painting, and cleanup in [0042], wherein the distance of the spray controller to the painted surface is tracked in [0037], among others, wherein feedback is provided to the user in Figures 9-11, 12, and 14 to improve their performance), the content creation system comprising: 
a measurement information collection terminal having installed therein sensors to acquire measurement information including video information on a three- dimensional work operation of a model worker during the simulated work of the work procedure (at least at the spray controller (60) and tracking system (110) which tracks the position of the spray device as the operator works for subsequent evaluation, including sensors (62, 82) and video cameras (42) capturing video information as part of the tracking system. See wherein the tracked 3D motions are displayed in Figure 16A-B, etc.); 
a control unit having stored in a memory a plurality of control programs functioning as an evaluation criterion creation device that creates evaluation criterion information on the simulated work of the work procedure, based on the measurement information of the three-dimensional work operation from the measurement information collection terminal, (at least at computing device (52), including memory (140) and subsystems (120) (a plurality of programs), which evaluates the user’s performance based upon the measurement information as in Figure 7-9, 12, and 14, [0034], [0038]-[0048], etc.) and a content creation device that creates and updates the training content, based on the measurement information of the three-dimensional work operation, the evaluation criterion information and three-dimensional shape information of the work target device (at least at the rendering engine within device (52) which renders a real time update of the virtual object, the application of paint to said object, the evaluation information, and the position of the spray paint controller as in [0034]-[0035], etc.),
wherein the evaluation criterion creation device detects a predetermined body motion of the model worker accompanying a variation in video information or a variation in three-dimensional measurement information in the specific stage of the work procedure, and creates the evaluation criterion information on a model work operation in the specific stage of the work procedure, based on the variation in video information or the variation in three-dimensional measurement information in the specific stage of the work procedure, on the condition that the predetermined body motion of the model worker is detected (at least as in Figures 12 and 14 and ¶ [0037], [0038], [0041], [0050]-[0051] wherein the computing device evaluates that the user is too close or too far from the painted object during the painting application step of the painting process in [0042] and outputs such information on screen and alters the user’s performance score accordingly based on the variation in the three dimensional measurement information captured as video information),
wherein the evaluation criterion creation device monitors a work operation in the specific stage as measurement information including a three-dimensional variation of a specific portion of interest of the model worker and time, when the predetermined body motion of the model worker is detected (at least as in Figures 12 and 14 and ¶ [0037], [0038], [0041], [0050]-[0051] wherein the computing device evaluates that the user’s sprayer is too close or too far from the painted object during the painting application step of the painting process in [0042]. Wherein the user’s deviation in distance from the object is detected as a mistake by the system), and 
wherein the content creation device updates the training content in the specific stage so as to be able to evaluate the work operation in the specific stage by the evaluation criterion information, when the predetermined body motion of the model worker is detected (at least as in Figures 12 and 14 and ¶ [0037], [0038], [0041], [0050]-[0051] wherein the computing device evaluates that the user’s sprayer is too close or too far from the painted object during the painting application step of the painting process in [0042]. Wherein once this is detected the display outputs feedback to the user to correct this mistake as in [0037]-[0038] and [0041].).
Zboray et al. does not explicitly teach acquire measurement information including sound information; accompanying words and voices as a signal for entering a specific stage of the work procedure; and a variation in voice information. However, White et al. teaches a system for observing and evaluating a user’s performance of a process (i.e. a worker performing a job function) including a microphone for acquiring voice commands (words and voices) that indicate starting and ending points for a step (specific stage) of the process, the voice commands can also be considered a variation (change) in voice information versus silence (see Column 7, lines 47-63).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Zboray et al. with the teachings of White et al., as both references and the claimed invention are directed to AR systems for evaluating a user’s performance using object tracking. One of ordinary skill in the art would have modified Zboray et al. to include a microphone capable of receiving voice commands and voice information as part of the process in order to mark progress within the procedure and make audio notes. Upon such modification, the system of Zboray et al. would include a microphone and acquire measurement information including sound information; accompanying words and voices as a signal for entering a specific stage of the work procedure; and a variation in voice information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from White et al. with Zboray et al.’s system in order to breakdown processes into simpler steps and provide a user better, more incremented instructions for completing the training/procedure.
In re Claim 5, Zboray et al. discloses: A content presentation system that presents training content based on three-dimensional shape of a work target device and a work procedure to a trainee and has executed a simulated work in accordance with the work procedure in a simulated work space of virtual reality or augmented reality(at least at Figure 1,4, 5, 9, 12, 14,  [0037]-[0041], wherein Zboray discloses a virtual reality spray painting training and evaluation system, wherein the motion of a user’s body is tracked based upon the spray painter positional sensors (62), wherein the user is evaluated in all aspects of the spray painting processes including setup, painting, and cleanup in [0042], wherein the distance of the spray controller to the painted surface is tracked in [0037], among others, wherein feedback is provided to the user in Figures 9-11, 12, and 14 to improve their performance), the content presentation system comprising: 
a wearable terminal having stored in a memory a plurality of input and output programs functioning as content input sensors that input the training content including sound information, video information, and three-dimensional shape information, a content output device that outputs a signal of the training content to be transmitted and the training content to be presentable to the trainee (at least at computing device (52) which stores shape information for the potential objects to be painted to be rendered via rendering engine (126) and output via display via display devices (56) and the HMDU (40) which is a wearable user interface (terminal) including input and output devices (programs and sensors), see also [0029]-[0030]); 
a control unit having stored in a memory a plurality of control programs functioning as an evaluation criterion creation device that acquires a three-dimensional work operation of the simulated work of a model worker as measurement information including video information during the simulated work of the work procedure, detects a predetermined body motion of the model worker a variation video information or a variation in three-dimensional measurement information, and creates evaluation criterion information on a model work operation in the specific stage of the work procedure, based on the variation in the video information or the variation in three-dimensional measurement information of the three-dimensional work operation of the model worker with respect to the three-dimensional shape in the specific stage of the work procedure (at least at computing device (52), including memory (140) and subsystems (120) (a plurality of programs), which evaluates the user’s performance compared to criteria set by the instructor (model worker) based upon the measurement information such as distance from the painted object captured via video cameras (video information) in Figure 7-9, 12, and 14, [0025], [0034], [0038]-[0048], etc.), the control unit having stored in an additional memory a plurality of additional control programs functioning as a content creation device that creates and updates the training content, based on the measurement information of the three- dimensional work operation, the evaluation criterion information and three-dimensional shape information of the work target device (at least at the rendering engine within device (52) which renders a real time update of the virtual object, the application of paint to said object, the evaluation information, and the position of the spray paint controller as in [0034]-[0035], etc.); and 
a training support server having a plurality of support programs stored therein and functioning as a work evaluation device that acquires the three-dimensional work operation in the simulated work of the trainee as measurement information based on the signal of the training content transmitted from the wearable terminal, evaluates the three-dimensional work operation of the trainee in the specific stage of the simulated work based on the evaluation criterion information, and outputs a result of the evaluation (at least as in Figures 12 and 14 and ¶ [0033], [0037], [0038], [0041], [0050]-[0051] wherein the computing device (52) evaluates that the user is too close or too far from the painted object during the painting application step of the painting process in [0042] and outputs such information on screen and alters the user’s performance score accordingly, the system further includes network capabilities to connect the system with data storage devices (servers) storing the necessary programs and processing system), 
wherein the evaluation criterion creation device monitors a work operation in the specific stage as measurement information including a three-dimensional variation of a specific portion of interest of the model worker and time, when the predetermined body motion of the model worker is detected (at least as in Figures 12 and 14 and ¶ [0037], [0038], [0041], [0050]-[0051] wherein the computing device evaluates that the user’s sprayer is too close or too far from the painted object during the painting application step of the painting process in [0042]. Wherein the user’s deviation in distance from the object is detected as a mistake by the system), and 
wherein the content creation device updates the training content in the specific stage so as to be able to evaluate the work operation in the specific stage by the evaluation criterion information, when the predetermined body motion of the model worker is detected (at least as in Figures 12 and 14 and ¶ [0037], [0038], [0041], [0050]-[0051] wherein the computing device evaluates that the user’s sprayer is too close or too far from the painted object during the painting application step of the painting process in [0042]. Wherein once this is detected the display outputs feedback to the user to correct this mistake as in [0037]-[0038] and [0041].).
Zboray et al. does not explicitly teach as measurement information including sound information; accompanying words and voices as a signal for entering a specific stage of the work procedure; and a variation in voice information. However, White et al. teaches a system for observing and evaluating a user’s performance of a process (i.e. a worker performing a job function) including a microphone for acquiring voice commands (words and voices) that indicate starting and ending points for a step (specific stage) of the process, the voice commands can also be considered a variation (change) in voice information versus silence (see Column 7, lines 47-63).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Zboray et al. with the teachings of White et al., as both references and the claimed invention are directed to AR systems for evaluating a user’s performance using object tracking. One of ordinary skill in the art would have modified Zboray et al. to include a microphone capable of receiving voice commands and voice information as part of the process in order to mark progress within the procedure and make audio notes. Upon such modification, the system of Zboray et al. would include a microphone and as measurement information including sound information; accompanying words and voices as a signal for entering a specific stage of the work procedure; and a variation in voice information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from White et al. with Zboray et al.’s system in order to breakdown processes into simpler steps and provide a user better, more incremented instructions for completing the training/procedure.
In re claim 6, Zboray et al. as applied to claim 1 discloses the claimed invention as shown above. Zboray et al. further discloses: wherein the measurement information collection terminal is composed of a wearable information terminal capable of presenting information to a worker who performs simulated maintenance work on a predetermined system or device to be maintained and managed (at least at HMDU (40) which is a head mounted display unit worn by the operator/user that presents to them the training/display, see also [0029]-[0030]; with regard to the intended use limitation of performing simulated maintenance work, Zboray is a VR wearable training system that can perform the intended use function without modification).
In re claim 8, Zboray et al. as applied to claim 1 discloses the claimed invention as shown above. Zboray et al. further discloses wherein the sensors comprise at least one of a motion sensor (at least the controller (60), see [0024]).
Zboray et al. does not explicitly teach a biometric sensor and a microphone. However, White et al. further teaches the system with sensors including a biometric sensor (see eye tracker, Column 9, lines 35-39) and a microphone (see Column 2, lines 37-39).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Zboray et al. with the teachings of White et al., as both references and the claimed invention are directed to AR systems for evaluating a user’s performance using object tracking. One of ordinary skill in the art would have modified Zboray et al. to include a microphone and eye tracking as part of the sensors of the HMDU. Upon such modification, the system of Zboray et al. would include a biometric sensor and a microphone. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from White et al. with Zboray et al.’s system in order to collect further inputs and track user performance based on sensor inputs, the sensors being well known in the art and would predictably work with the similar systems of Zboray and White.
In re claim 9, Zboray et al. as applied to claim 1 discloses the claimed invention as shown above, but does not explicitly teach wherein the control unit detects an additional predetermined body motion of the model worker as a signal for ending the specific stage of the work procedure at the time when the operation motion in the specific stage of the work procedure comes to an end. However, White et al. further teaches wherein the control unit detects an additional predetermined body motion of the model worker as a signal for ending the specific stage of the work procedure at the time when the operation motion in the specific stage of the work procedure comes to an end (at least at column 3, lines 29-39, column 6, lines 23-39, and column 7, lines 47-63 wherein the movements (predetermined body motions) are associated with ending positions associated with the end of the step (stage) of the procedure).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Zboray et al. with the teachings of White et al., as both references and the claimed invention are directed to AR systems for evaluating a user’s performance using object tracking. One of ordinary skill in the art would have modified Zboray et al. to include storing the predetermined body motions and positions as ending positions to mark the beginning and ending of steps of the procedure in order to guide a user through the procedure. Upon such modification, the system of Zboray et al. would include wherein the control unit detects an additional predetermined body motion of the model worker as a signal for ending the specific stage of the work procedure at the time when the operation motion in the specific stage of the work procedure comes to an end. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from White et al. with Zboray et al.’s system in order to provide the user clear beginning and ending movements/positions for each step and give them further insight into the procedure.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zboray et al. in view of White et al. as applied to claim 6 above, and further in view of Falash et al. (US 20150050623).
In re claim 7, Zboray et al. as applied to claim 6 discloses the claimed invention as shown above. Zboray et al. further discloses wherein the wearable information terminal is a head mount display (at least at HMDU (40) which is a head mounted display unit worn by the operator/user that presents to them the training/display, see also [0029]-[0030]), but does not explicitly teach the predetermined body motion of the model worker includes a variation in line of sight of the model worker. White et al. teaches the HMDU containing an eye tracker (Col 9, lines 36-37). As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Zboray et al. with the teachings of White et al., as both references and the claimed invention are directed to AR systems for evaluating a user’s performance using object tracking. One of ordinary skill in the art would have modified Zboray et al. to include an eye tracker as eye trackers are well-known hardware configurations include in HMDUs, and one of ordinary skill in the art would have a reasonable expectation of success using an eye tracker with an HMDU to track a user’s eye with regards to the display to use with display interaction.
Zboray et al. in view of White et al. does not explicitly teach the predetermined body motion of the model worker includes a variation in line of sight of the model worker. However, Falash et al. teaches an augmented reality training system including an eye tracker wherein the predetermined body motion of the model worker includes a variation in line of sight of the model worker (see [0048]-[0049] which teaches the system detects the direction a user is looking in and generate data as such). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Zboray et al. in view of White et al. with the teachings of Falash et al., as the references and the claimed invention are directed to AR systems for evaluating a user’s performance using object tracking. One of ordinary skill in the art would have modified Zboray et al. in view of White et al. to include using the eye tracker within the HMDU of Zboray et al. to track the eye movement of the user including the model worker and using the eye movement data as the predetermined body motion. Upon such modification, the system of Zboray et al. in view of White et al. would include the predetermined body motion of the model worker includes a variation in line of sight of the model worker. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Falash et al. with Zboray et al. in view of White et al.’s system in order to capture eye movement data to record the user’s line of sight and interaction with the display. Additionally, one of ordinary skill in the art would have known to use this technique of eye tracking as it is well known in the art and has a reasonable expectation of success for providing the system data on user’s eye movement to determine line of sight and user visual interaction with a display.

Response to Arguments
Applicant’s arguments, see “Claim Rejections – 35 U.S.C. 103” on pages 7-8 of “Remarks”, filed July 1, 2022, with respect to the rejection(s) of claim(s) 1 and 3-9 under 35 U.S.C. 103 have been fully considered but they are not persuasive. First, as noted by applicant in paragraph 4, the arguments with regards to claims 3 and 4 apply to claims 1 and 5 as the limitations of claims 3 and 4 were canceled and amended to the independent claims. Second, with regards to the substance of the arguments in paragraph 5, page 7 through paragraph 3, page 8, Applicant arguments are not commensurate with the recited claim language as Applicant argues the present claimed invention “relate to a device and a method for creating training content from a model worker’s model work, and is not intended to correct work errors during training work based on the evaluation criterion”. As recited in the claims “wherein the content creation updates the training content in the specific stages so as to be able to evaluate the work operation”, the limitation only specifies when the updating occurs (“in the specific stage”) as the steps after “so as to be able” are merely intended use which the cited prior art is capable of reasonably performing as discussed above (see MPEP 2114). Additionally, as recited, the limitation does not limit the type or method of “updating the content” beyond being for evaluation purposes which the cited prior art does by presenting information to correct user error. Therefore, as discussed above in the prior art rejection, the existing prior art still applies to the claim limitations as recited. Additionally, with regards to applicant’s argued limitations, see the prior art made of record below which teaches updating training content for a welding 

Conclusion
Accordingly, claims 1 and 5-9 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20150056584 (Boulware et al.) teaches a welder training apparatus and method including the step of modifying the welding curriculum based on a user’s performance and actions. These curriculum adaptions including performance evaluations and criteria.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                 

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715